Citation Nr: 1720525	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1987 to April 1991 and from July 1993 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


REMAND

The Board finds a remand is necessary prior to adjudicating the claim on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In a July 2013 medical opinion, a United States Army physician indicated that the Veteran received treatment at Tripler Army Medical Center, located in Honolulu, Hawaii, in November 2009.  As those records are not associated with the Veteran's claims file, the RO must contact the medical center to obtain the Veteran's complete treatment records.  

Two medical opinions are of record; however, the Board finds that both are inadequate upon which to make a determination.  In November 2010, the Veteran was afforded a VA examination.  While the examiner did provide a diagnosis, no nexus opinion was provided.  In July 2013, the Veteran provided a medical opinion from an Army physician, as noted above.  The physician opined that the Veteran's report of symptoms, including excessive daytime somnolence and apneic events, along with a history of hyperlipidemia and hypertension, conditions associated with sleep apnea, supported the claim that the Veteran carried a diagnosis of obstructive sleep apnea while on active duty.  However, the Board finds that the July 2013 opinion is inadequate as it merely states that there is support for the Veteran's claim, but does not provide an opinion as to whether it is as least as likely as not that the Veteran's sleep apnea was incurred while on active duty service.  

Accordingly, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his current sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

Take appropriate steps to obtain treatment records for the Veteran from Tripler Army Medical Center in Honolulu, Hawaii, dated in November 2009.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development set forth above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his sleep apnea.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  The Board observes that as of 2012, the Veteran indicated that he lived and worked overseas.  If it is not possible to schedule him for an examination, the examiner is asked to provide an opinion without examination.

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiry:

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to, or was incurred during, his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and discuss the Veteran's reported snoring, occasional breathing cessation, and frequent insomnia, as described in his February 2013 statement and July 2013 medical opinion, as well as his history of hyperlipidemia and hypertension.

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




